DaRDEN, Judge
(dissenting) :
Article 49(d)(1) of the Uniform Code of Military Justice authorizes the use of depositions if it appears:
“that the witness resides or is beyond the State, Territory, Commonwealth, or District of Columbia in which the court, commission, or board is ordered to sit, or beyond 100 miles from the place of trial or hearing.”
The majority opinion of the Court in United States v Davis, 19 USCMA 217, 41 CMR 217 (1970), effectively excised from the statute the words “or beyond 100 miles from the place of trial or hearing.” In the case before us, nobody would argue that the witnesses whose depositions were used were not beyond Vietnam or even Asia. Unless the Constitution compels a different result, we are not free to disregard this statute, no matter how strongly we may feel about the use of depositions. No court decision has held this provision to be unconstitutional.
The problem this case presents is a recurring one in Vietnam trials. If we decide, as the majority opinion does, that witnesses must be held beyond their normal time of rotation or returned to Vietnam in order to testify personally, I predict a rash of unwit-nessed offenses there. An intimation of things to come is the response of one of the witnesses in this case to a question of why in an earlier statement he did not mention his having seen Gaines strike O’Shaughnessy: “Well, I had about 10 days left in-country and I didn’t think I’d be allowed to go home. I thought I’d have to be held over here in Vietnam.”
The prosecution in this case used 11 witnesses, 10 of whom testified in person and one by deposition. The defense had four witnesses. Three of these, including the appellant and his mother, testified in person and one by deposition. Changing venue to the United States could be likened to taking the mountain to Mohomet. A request for change of venue was made, but it was immediately occasioned by a delay in the arrival of the appellant’s mother. She later arrived and testified. At a rehearing of this case, perhaps McIntyre and Odom will testify in person, but it seems probable that the members of the rehearing court will have presented to them much more paper testimony than did the members of this one.
The overriding consideration is fairness for the appellant and protection of his right to present his defense and to discredit the Government’s case. One of the two depositions involved was taken at the request of the Government and the other was taken at the request of the defense. The opportunity for cross-examination existed and was exercised in both cases. An adequate opportunity for cross-examination may satisfy the Confrontation Clause even in the absence of physical confrontation. See Douglas v Alabama, 380 US 415, 418, 13 L Ed 2d 934, 85 S Ct 1074 (1965). An assessment of how Gaines was harmed by his deponents not testifying in person must rest on an assumption the deponent’s demeanor and earnestness would have so impressed the court’s members they would have credited his live testimony more than they did his deposition. After reading Odom’s deposition in full, I fail to understand that it sets up a defense or an alibi. The maximum credit conceivable still did not help Gaines. The situation is different for the deposition of the prosecution witness, McIntyre. The information in his deposition is damaging to the appellant. But in my opinion the record contains enough other evidence of the subjects of his testimony to support a finding of the appellant’s guilt beyond a reasonable doubt.
If the defense counsel really desired to have personal testimony from Odom or to cross-examine McIntyre, he had a perfect opportunity to make an unambiguous request for them. This opportunity occurred when the court recessed for three weeks in order to *564return a witness from the United States. Just before this recess the trial counsel inquired, “Is there anybody else that I can possibly try to get here?” Although a member of the court suggested another witness, the defense counsel was silent. After the military judge indicated the trial would continue three weeks later, he said, “Defense counsel, do you have anything further then before we continue ?” The reply was, “Sir, the defense has rested. Just for the record — well, I’ve rested.”
I do not agree that the military judge abused his discretion by permitting use of these depositions. I would affirm the decision of the Court of Military Review.